107 F.3d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Judy K. FERGUSON, Petitioner,v.DIRECTOR, OFFICE OF WORKERS COMPENSATION PROGRAMS;  ToddPacific Shipyards Corporation;  Aetna Casualty &Surety Company, Respondents.
No. 96-70519.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Judy K. Ferguson petitions pro se for review of the decision of the Benefits Review Board affirming the Administrative Law Judge's decision that Ferguson's disability was not caused by back injuries received in the course of her employment as a sheetmetal mechanic at Todd Pacific Shipyards in 1981 and 1984.  We review the Board's decision for errors of law and adherence to the substantial evidence standard.  Port of Portland v. Director, OWCP, 932 F.2d 836, 838 (9th Cir.1991).  Substantial evidence is more than a mere scintilla, and means relevant evidence that a reasonable mind might accept as adequate to support a conclusion.  Goldsmith v. Director, OWCP, 838 F.2d 1079, 1081 (9th Cir.1988).


3
We affirm the Board because substantial evidence supports its conclusion that subsequent injuries, not the prior injuries at Todd Pacific, caused Ferguson's disability.  Ferguson's own expert/treating physician offered evidence that her 1987 injury was the independent cause of her condition.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3